DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Configured to” in claims 1-2, 7, and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “configured to..”, etc… invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification generally recites the means, units, modules, controllers, etc. in question with the same level of detail provided in the claims, and provides no addition detail. As discussed above, with respect to each of these limitations, nothing in the specification indicates any particular structure, including hardware or software, whether alone or in combination, used to achieve the recited functionalities. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is currently dependent of claim 1 but claim 16 is a method claim and not a system (claim 1). Claim 16 should be dependent of claim 12 and not claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 8-9, 12, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1 and 8-9 are directed to a system, which is a machine.  Claims 12 is directed to a method, which is a process.  Claims 17 is directed to a computer readable medium, which may be an apparatus. Therefore, claims 1-20 are likely directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claims 1, 12, and 17 sets forth the following limitations which recite the abstract idea of facilitating shopping:
receive item data identifying a plurality of items for a search query provided by a user; 
determine, for each of the plurality of items, a first value based on a relevance of each of the plurality of items to the search query; 
determine user engagement data for the user, wherein the user engagement data identifies engagements by the user on a webpage; 
determine, for each of the plurality of items, a second value based on the user engagement data; 
determine, based on the first values and the second values, a ranking of the plurality of items; and 
transmit the ranking of the plurality of items
The recited limitations above set forth a system for generating search result. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors and managing personal behavior).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1, 12, and 17 does recite additional elements, such as a computing device.
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
When taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the receiving, determine and transmit amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even when considered as an ordered combination, the additional elements of claims 1 do not add anything further than when they are considered individually.
In view of the above, claim 1, 12, and 17 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 8-9 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the system for generating search result base on extracted keywords. Thus, each of claims 8-9 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 8-9 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

Claims 2-6, 13-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 2-6, 13-15, and 18-20 are directed to the abstract idea of ranking of plurality of items and determine values. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 2-6, 13-15, and 18-20 recites, in part, a system/Method that’s rank items and determine values. These steps describe mathematical concepts as mathematical relationship  and calculations. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-14, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mcdonnell et al (US Pat 8,972,391) (Eff filing date of app: 10/2/2009) (Hereinafter Mcdonnell)

As to claim 1, 12, and 17,  Mcdonnell teaches a system comprising: 
a computing device (see fig. 1, characters 1002a, 1002b, and 1002c) configured to: 
receive item data identifying a plurality of items for a search query provided by a user 
(see abstract, “The method also includes receiving a plurality of search results based on the current query”); 
determine, for each of the plurality of items, a first value based on a relevance of each of 
the plurality of items to the search query (see abstract, “each respective search result document being associated with a query specific score indicating a relevance of the document to the current query”); 
determine user engagement data for the user, wherein the user engagement data identifies engagements by the user on a webpage; determine, for each of the plurality of items, a second value based on the user engagement data (see col. 2, Ln 23-37; “The selection count for the search result may be weighted based on time between selecting the search result and at least one of a selection of successive search results and other user activity marking the end of the user engagement with the search result”); 
determine, based on the first values and the second values, a ranking of the plurality of items (see abstract, “generating adjusted scores for the search result documents by adjusting the respective scores based on the query specific score and the category specific score”); and 
transmit the ranking of the plurality of items (see abstract, “The method also includes ranking the search result documents according to the respective adjusted scores.”).

As to claim 2, 13, and 18,  Mcdonnell teaches wherein the item data identifies an initial ranking of the plurality of items, and wherein the computing device is configured to: 
determine, for each of the plurality of items, item engagement data identifying engagements by the user for each of the plurality of items (see fig. 2, character 2060, result selection log;); and 
determine, for each of the plurality of items, a third value based on the initial ranking of the plurality of items and the item engagement data corresponding to each of the plurality of items, wherein determining the second value for each of the plurality of items is based on the third value (see fig. 2, character 2070, rank modifier, that adjust the ranking for a new search result order/interest; read col 6, ln 51-66).

As to claim 3, 14, and 19,  Mcdonnell teaches wherein determining, for each of the plurality of items, the third value comprises determining a weight value based on the item engagement data for each of the plurality of items, wherein, for each of the plurality of items, the third value is determined based on the weight value (see col. 1, ln 32-34, “so that results on which users often click will receive a higher ranking.”).

As to claim 10 and 16,  Mcdonnell teaches wherein the computing device is configured to: receive the search query from a web server (see fig. 1 and col. 2, 64-67, search query on a  server ); 
request the item data identifying the plurality of items from an item recommendation system; and receive the item data from the item recommendation system (see col. 5, ln 33-34, list of results).

As to claim 11,  Mcdonnell teaches wherein transmitting the ranking of the plurality of items comprises transmitting the ranking of the plurality of items to a web server, wherein the web server is configured to display item advertisements for the plurality of items according to the received ranking of the plurality of items (see fig. 1, characters 1004 and col 3, ln 41-43, web page display of search results).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mcdonnell as applied to claims 1-3, 12-14, and 17-19 above, and further in view of Van Zwol et al. (US Pat 9,020,244) (Eff filing date of 12/6/2011) (Hereinafter Van).

As to claim 6,  Mcdonnell does not teaches wherein determining, for each of the plurality of items, a first value based on the relevance of each of the plurality of items to the search query comprises executing a machine learning model based on gradient boosted trees.
Van teaches ranking and selecting representative video games, see abstract, in which he teaches wherein determining, for each of the plurality of items, a first value based on the relevance of each of the plurality of items to the search query comprises executing a machine learning model based on gradient boosted trees (see abstract and col. 6, ln 51-55, “Various types of machine learning tools may be used to implement the representative frame scoring and selection techniques described herein. While a specific embodiment shall be described hereafter in which Gradient Boosted Decision Trees are used as the machine learning engine”).
It would have been obvious to a person having ordinary skill in the 
art at the time the invention was made to have modified Mcdonnell by the teaching of Van, because wherein determining, for each of the plurality of items, a first value based on the relevance of each of the plurality of items to the search query comprises executing a machine learning model based on gradient boosted trees, would enable the system because “any machine learning tool may be used that is capable of producing model-generated scores for unscored images based on a trained machine learning model, where the machine learning model is built based on externally-generated scores assigned to a training set of images” (see col. 6, ln 56-60).

As to claim 7, Mcdonnell as modified teaches wherein the computing device is configured to train the machine learning model with crowd model data (see Van, abstract, “A training set is fed to a machine learning engine”).

As to claim 8, Mcdonnell does not teaches wherein determining, for each of the plurality of items, the second value based on the user engagement data comprises executing a machine learning model based on gradient boosted trees.
Van teaches ranking and selecting representative video games, see abstract, in which he teaches wherein determining, for each of the plurality of items, the second value based on the user engagement data comprises executing a machine learning model based on gradient boosted trees (see abstract and col. 6, ln 51-55, “Various types of machine learning tools may be used to implement the representative frame scoring and selection techniques described herein. While a specific embodiment shall be described hereafter in which Gradient Boosted Decision Trees are used as the machine learning engine”).
It would have been obvious to a person having ordinary skill in the 
art at the time the invention was made to have modified Mcdonnell by the teaching of Van, because wherein determining, for each of the plurality of items, the second value based on the user engagement data comprises executing a machine learning model based on gradient boosted trees, would enable the system because “any machine learning tool may be used that is capable of producing model-generated scores for unscored images based on a trained machine learning model, where the machine learning model is built based on externally-generated scores assigned to a training set of images” (see col. 6, ln 56-60).

As to claim 9,  Mcdonnell as modified teaches wherein the computing device is configured to train the machine learning model with historical engagement data identifying previous engagements by a plurality of users on the webpage (see Van, col. 3, ln 28-30, “Such parameters may include, for example, demographic information about a target user, preference information previously provided by the target user9”).


Allowable Subject Matter
Claims 4-5, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Belix M Ortiz
Patent Examiner
Art Unit 2164
/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164